OPINION
PER CURIAM.
Plaintiff-appellant, Beverly J. McCumbers, a registered nurse, sued her employ*420er, defendant-appellee, Castle Nursing Home, Inc. (“Castle”), for violating the Americans with Disabilities Act (the “ADA”) by firing her due to her alleged disability. McCumbers claimed she was disabled after she had two strokes that limited her stamina and prevented her from working an eight-consecutive-hour shift. The district court permitted Castle to move for summary judgment on the singular issue of whether McCumbers had a “disability” as defined by the ADA. In its summary judgment motion, Castle argued that McCumbers was not disabled for two reasons: (i) she failed to demonstrate that she had a physical or mental impairment that substantially limited a major life activity and (ii) she did not present sufficient evidence to establish that Castle regarded her as having such an impairment. The district court agreed with both of Castle’s arguments and granted summary judgment accordingly. McCumbers appealed the district court decision claiming that (i) the district court misapplied the medical evidence requirement; (ii) the court did not construe facts in her favor as required at summary judgment; and (iii) the court erroneously rejected the “regarded as” test for disability. Castle responded by arguing that (i) there is no evidence in the record that indicates that McCumbers was disabled under the ADA; (ii) McCumbers cannot prove disability discrimination directly or indirectly; and (iii) there is no evidence that supports the conclusion that Castle regarded McCumbers as disabled.
After careful review of the record in this cáse, the applicable law, counsels’ briefs and arguments, as well as the opinion of the district court, we conclude that the district court did not err in granting Castle summary judgment. Moreover, we believe that the issuance of a full written opinion in this case would serve no useful purpose. Accordingly, we AFFIRM the judgment of the district court.